Citation Nr: 1742910	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to June 8, 2017.

2.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss on or after June 8, 2017.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to November 1964 and from June 1965 to February 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal form a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a 10 percent evaluation effective from August 31, 2010.

The Board remanded the case for further development in August 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a July 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's service-connected bilateral hearing loss to 20 percent, effective June 8, 2017.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for a higher initial evaluation remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 8, 2017, the Veteran's bilateral hearing loss hearing was manifested by Level I hearing in the right ear and Level I hearing in the left ear.

2.  Since June 8, 2017, the Veteran's bilateral hearing loss hearing has been manifested by Level V hearing in the right ear and Level V hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to June 8, 2017, the criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Since June 8, 2017, the criteria for an initial evaluation in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran's representative has challenged the adequacy of the VA examinations.  Specifically, in a September 2017 brief, he asserted that the examiner did not consider the Veteran's reports of not being able to hear conversations in crowds and that he had to increase the volume on his television and radio to hear broadcasts.

Upon review, the Board finds that the November 2011 and June 2017 VA examinations are adequate for rating purposes.  As discussed below, the examination reports fully address the rating criteria that are relevant to rating the Veteran's bilateral hearing loss.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this case, the November 2011 and June 2017 VA examiners indicated that the Veteran's hearing loss impacted his ordinary conditions of daily life.  The November 2011 VA examiner noted that the Veteran reported feeling embarrassment about not being able to hear people speak to him.  The June 2017 VA examiner also indicated that the Veteran had reported that he cannot hear in background noise.  

Moreover, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination. Id. at 455-56.  Although the Veteran's representative has argued that there has been a deficiency, he has not demonstrated how any such error, if it did exist, would cause prejudice or alter the outcome of this decision.  As discussed below, the audiological results do establish entitlement to a higher initial evaluation, and symptoms such as difficulty hearing in certain situations or contexts are already contemplated in the rating criteria. See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017)

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these issues has been met. 38 C.F.R. § 3.159(c)(4) (2016).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation prior to June 8, 2017, and a 20 percent thereafter,  pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to higher initial evaluations for his bilateral hearing loss.

The Veteran was afforded a VA examination in November 2011 at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
65
70
54
LEFT
35
50
65
65
54

The Maryland CNC controlled speech discrimination test revealed speech recognition of 96 percent in the right ear and 94 percent in the left ear. 

These audiometric findings equate to Level I hearing loss in the right and left ears. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss prior to June 8, 2017, under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

The Veteran was later provided another VA examination in June 2017, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
65
65
65
63
LEFT
60
65
65
70
65

The Maryland CNC controlled speech discrimination test revealed speech recognition of 72 percent for the right ear and 78 percent for the left ear.

These audiometric findings equate to Level V hearing loss in the right ear and Level IV hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 10 percent evaluation is warranted for bilateral hearing loss as of June 8, 2017, under the provisions of 38 C.F.R. § 4.85.

The Board notes that the June 2017 audiometric results demonstrate an exceptional pattern of hearing in both ears, as the Veteran exhibited puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  Using Table VIA, these findings correspond to Level V hearing in both ears, which corresponds to a 20 percent evaluation.  Thus, a higher initial evaluation is also not warranted on or after June 8, 2017, under the provisions of 38 C.F.R. § 4.86.

The Board does acknowledge that the Veteran submitted a July 2009 private audiogram; however, such test results are not relevant to the time period on appeal.  As noted above, the Veteran has been granted service connection for bilateral hearing loss since August 31, 2010.  Thus, the July 2009 audiogram preceded the appeal period by over a year and cannot be considered.

The Board also acknowledges that the Veteran submitted a July 2013 private audiogram.  However, the report specifically indicates that the W-22 test was used rather than the Maryland CNC test.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, the Board is not able to consider the private audiological examination for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

Based on the foregoing, the audiological examinations complying with the regulatory requirements do not show that the Veteran is entitled to a compensable evaluation prior to June 8, 2017, or a 20 percent evaluation thereafter.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable evaluation for bilateral hearing loss prior to June 8, 2017, is denied.

An initial evaluation in excess of 20 percent for bilateral hearing loss disability on or after June 8, 2017, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


